


Exhibit 10.17

 

U.S. EMPLOYEES

 

UNITED ONLINE, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.                                    The Board has adopted the Plan for the
purpose of retaining the services of selected Employees and consultants and
other independent advisors who provide services to the Corporation (or any
Parent or Subsidiary).

 

B.                                    Participant is to render valuable services
to the Corporation (or a Parent or Subsidiary), and this Agreement is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Corporation’s issuance of shares of Common Stock to the
Participant under the Plan.

 

C.                                    All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix A; provided,
however, that any capitalized terms not defined in this Agreement shall have the
meaning set forth in the Plan.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.              Grant of Restricted Stock Units.  The Corporation hereby awards
to the Participant, as of the Award Date, Restricted Stock Units under the Plan.
Each Restricted Stock Unit represents the right to receive one share of Common
Stock on the date that unit vests in accordance with the express provisions of
this Agreement. The number of shares of Common Stock subject to the awarded
Restricted Stock Units, the applicable vesting schedule for those shares, the
dates on which those vested shares shall become issuable to Participant and the
remaining terms and conditions governing the award (the “Award”) shall be as set
forth in this Agreement.

 

AWARD SUMMARY

 

Award Date:

 

<Award Date>

 

 

 

Number of Shares Subject to Award:

 

<# of Shares Awarded> shares of Common Stock (the “Shares”)

 

 

 

Vesting Commencement Date:

 

                      , 20     

 

 

 

Vesting Schedule:

 

The Shares shall vest in a series of                (      ) successive
installments as follows:                       upon the Participant’s
continuation in Service through each such annual vesting date. Such vesting
schedule is hereby designated the “Normal Vesting Schedule” for the Shares.
Should any scheduled vesting date under the Normal Vesting Schedule otherwise
occur on a date on which the Common Stock is not traded on the Stock Exchange
serving as the primary market for the Common Stock, then that vesting date shall
instead be deemed to occur on the last day prior to such scheduled vesting date
on which the Common Stock is so traded. The Shares shall also be subject to
accelerated vesting, in whole or in part, in accordance with the provisions of
Paragraph 5 of this

 

--------------------------------------------------------------------------------


 

 

 

Agreement.

 

 

 

Issuance Schedule

 

Each Share in which the Participant vests in accordance with the terms of this
Agreement shall be issued, subject to the Corporation’s collection of all
applicable Withholding Taxes, on the applicable vesting date for that Share or
as soon thereafter as administratively practicable, but in no event later than
the close of the calendar year in which such vesting date occurs or (if later)
the fifteenth day of the third calendar month following such vesting date (the
“Issuance Date”). The Shares which vest pursuant to Paragraph 5 of this
Agreement shall be issued in accordance with the provisions of such Paragraph.
The applicable Withholding Taxes are to be collected pursuant to the procedures
set forth in Paragraph 7 of this Agreement.

 

2.                                      Limited Transferability.  Prior to
actual receipt of the Shares which vest hereunder, the Participant may not
transfer any interest in the Award or the underlying Shares. Any Shares which
vest hereunder but which otherwise remain unissued at the time of the
Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may also direct the
Corporation to re-issue the stock certificates for any Shares which in fact vest
and become issuable under the Award during his or her lifetime to one or more
designated family members or a trust established for the Participant and/or his
or her family members. The Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designee.

 

3.                                      Cessation of Service.  Except as
otherwise provided in Paragraph 5 below, should the Participant cease Service
for any reason prior to vesting in one or more Shares subject to this Award,
then the Award will be immediately cancelled with respect to those unvested
Shares, and the number of Restricted Stock Units will be reduced accordingly. 
The Participant shall thereupon cease to have any right or entitlement to
receive any Shares under those cancelled units.

 

4.                                      Stockholder Rights and Dividend
Equivalents.

 

(a)                                 The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Participant becomes the record holder of
those Shares upon their actual issuance following the Corporation’s collection
of the applicable Withholding Taxes.

 

(b)                                 Notwithstanding the foregoing, should any
dividend or other distribution, whether regular or extraordinary, payable in
cash or other property (other than shares of Common Stock) be declared and paid
on the outstanding Common Stock while one or more Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then the following provisions
shall govern the Participant’s interest in that dividend or distribution:

 

(i)                                     If the dividend is a regularly-scheduled
cash dividend on the Common Stock, then the Participant shall be entitled to a
current cash distribution from the Corporation equal to the cash dividend the
Participant would have received with respect to the Shares at the time subject
to this Award had those Shares actually been issued and outstanding and entitled
to that cash dividend. Each cash dividend equivalent payment under this
subparagraph (i) shall be paid within five (5) business days following the
payment of the actual cash dividend on the outstanding Common Stock,

 

2

--------------------------------------------------------------------------------


 

subject to the Corporation’s collection of all applicable federal, state and
local income and employment withholding taxes.

 

(ii)                                  For any other dividend or distribution, a
special book account shall be established for the Participant and credited with
a phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares at the time subject to this Award had they been
issued and outstanding and entitled to that dividend or distribution; provided,
however, that no such crediting shall occur if it would result in the
Participant receiving credit for the same dividend or distribution more than
once, as determined in the sole discretion of the Plan Administrator.  As the
Shares subsequently vest hereunder, the phantom dividend equivalents so credited
to those Shares in the book account shall also vest, and those vested dividend
equivalents shall be distributed to the Participant (in the same form the actual
dividend or distribution was paid to the holders of the Common Stock entitled to
that dividend or distribution) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate.  However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution. In no event shall any such phantom
dividend equivalents vest or become distributable unless the Shares to which
they relate vest in accordance with the terms of this Agreement.

 

5.                                      Change of Control; Acceleration of
Vesting

 

(a)                                 Any Restricted Stock Units subject to this
Award at the time of a Change in Control may be assumed by the successor entity
(or parent thereof) or otherwise continued in full force and effect or may be
replaced with a cash retention program of the successor entity (or parent
thereof) which preserves the Fair Market Value of the unvested shares of Common
Stock subject to the Award at the time of the Change in Control and provides for
the subsequent vesting and concurrent payout of that value in accordance with
the same vesting and issuance schedule that would otherwise be in effect for
those shares in the absence of such Change in Control.  In the event of such
assumption or continuation of the Award or such replacement of the Award with a
cash retention program, no accelerated vesting of the Restricted Stock Units
shall occur at the time of the Change in Control. Notwithstanding the foregoing,
no such cash retention program shall be established for the Restricted Stock
Units subject to this Award to the extent such program would otherwise be deemed
to constitute a deferred compensation arrangement subject to the requirements of
Code Section 409A and the Treasury Regulations thereunder.

 

(b)                                 In the event the Award is assumed or
otherwise continued in effect, the Restricted Stock Units subject to the Award
shall be adjusted immediately after the consummation of the Change in Control so
as to apply to the number and class of securities into which the Shares subject
to those units immediately prior to the Change in Control would have been
converted in consummation of that Change in Control had those Shares actually
been issued and outstanding at that time. To the extent the actual holders of
the outstanding Common Stock receive cash consideration for their Common Stock
in consummation of the Change in Control, the successor entity (or parent
thereof) may, in connection with the assumption or continuation of the
Restricted Stock Units subject to the Award at that time, but subject to the
Plan Administrator’s approval prior to the Change in Control, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in the Change in Control
transaction, provided the substituted common stock is readily tradable on an
established U.S. securities exchange.

 

(c)                                  Any Restricted Stock Units which are
assumed or otherwise continued in effect in connection with a Change in Control
or replaced with a cash retention program under Paragraph 5(a) shall be subject
to accelerated vesting in accordance with the following provisions:

 

3

--------------------------------------------------------------------------------


 

·                                           If an Involuntary Termination of the
Participant’s Service occurs within twelve (12) months after the Change in
Control event, then the Participant shall immediately vest in an additional
number of Shares equal to the additional number of Shares in which the
Participant would have been vested at the time of such Involuntary Termination
if the Shares subject to this Award had vested in a series of successive equal
monthly installments over the duration of the Normal Vesting Schedule. In no
event, however, shall the number of Shares which vest on such an accelerated
basis exceed the number of Shares unvested immediately prior to the date of the
Participant’s Involuntary Termination.  The Shares that vest upon such
Involuntary Termination of Service shall be issued to the Participant, subject
to the Corporation’s collection of all applicable Withholding Taxes, on the date
of such Involuntary Termination or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
the date of such Involuntary Termination occurs or (if later) the fifteenth day
of the third calendar month following such date. In the event of a replacement
cash retention program under Paragraph 5(a), the foregoing provisions shall be
applied to the proceeds of such replacement program attributable to the portion
of Shares that would have otherwise vested on an accelerated basis in accordance
herewith upon such Involuntary Termination had the Award been assumed or
otherwise continued in effect.

 

(d)                                 If the Restricted Stock Units subject to
this Award at the time of the Change in Control are not assumed or otherwise
continued in effect or replaced with a cash retention program in accordance with
Paragraph 5(a), then those units shall vest immediately prior to the closing of
the Change in Control. The Shares subject to those vested units shall be
converted into the right to receive for each such Share the same consideration
per share of Common Stock payable to the other stockholders of the Corporation
in consummation of that Change in Control, and such consideration shall be
distributed to Participant on the effective date of such Change in Control or as
soon as administratively practicable thereafter, but in no event later than
three (3) business days following such effective date.  Such distribution shall
be subject to the Corporation’s collection of the applicable Withholding Taxes
pursuant to the provisions of Paragraph 7.

 

(e)                                  Upon the Participant’s Separation from
Service as a result of the Participant’s death or Disability, this Award will
vest on an accelerated basis as to that number of additional Shares in which the
Participant would have otherwise been vested on the date of such Separation from
Service had the Participant completed an additional twelve (12) months of
employment with the Corporation and had this Award been structured so as to vest
in successive equal monthly installments over the vesting schedule.  Except to
the extent that another issuance date may be required in order to comply with
any applicable requirements of Code Section 409A, the Shares underlying the
Award that vests on an accelerated basis in accordance with this Paragraph
5(e) will be issued, subject to the Corporation’s collection of all applicable
Withholding Taxes, on the date of such Separation from Service or as soon as
thereafter as administratively practicable, but in no event later than the close
of the calendar year in which the date of such Separation from Service occurs or
(if later) the fifteenth day of the third calendar month following the date of
such Separation from Service.

 

(f)                                   This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

6.                                      Adjustment in Shares.  The total number
and/or class of securities issuable pursuant to this Award shall be subject to
adjustment upon certain corporate events as set forth in Article One,
Section V(H) of the Plan.  The adjustments shall be made in such manner as the
Plan Administrator deems appropriate, and those adjustments shall be final,
binding and conclusive.

 

4

--------------------------------------------------------------------------------


 

7.                                      Issuance of Shares of Common Stock.

 

(a)                                 On each applicable Issuance Date for the
Shares which vest in accordance with the provisions of this Agreement, the
Corporation shall issue to or on behalf of the Participant the vested shares of
Common Stock (which may be in electronic form) to be issued on such date,
subject to the Corporation’s collection of the applicable Withholding Taxes.

 

(b)                                 Until such time as the Corporation provides
the Participant with notice to the contrary, the Corporation shall collect the
applicable Withholding Taxes through an automatic Share withholding procedure
pursuant to which the Corporation will withhold, on the applicable Issuance Date
for the Shares that vest under the Award, a portion of those vested Shares with
a Fair Market Value (measured as of the applicable tax date for such Shares)
equal to the amount of such Withholding Taxes (the “Share Withholding Method”);
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. Participant shall be notified in writing in the event such Share
Withholding Method is no longer available.

 

(c)                                  Should any Shares vest under the Award when
the Share Withholding Method is not available, then the Withholding Taxes shall
be collected from the Participant through either of the following alternatives:

 

·                  the Participant’s delivery of his or her separate check
payable to the Corporation in the amount of such Withholding Taxes, or

 

·                  the use of the proceeds from a next-day sale of the Shares
issued to the Participant, provided and only if (i) such a sale is permissible
under the Corporation’s trading policies governing the sale of Common Stock,
(ii) the Participant makes an irrevocable commitment, on or before the vesting
date for those Shares, to effect such sale of the Shares and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.

 

(d)                                 The Corporation shall concurrently, with
each issuance of vested Shares in accordance with the foregoing provisions of
this Paragraph 7, distribute to the Participant any outstanding phantom dividend
equivalents credited with respect to those Shares. The Corporation shall collect
the Withholding Taxes with respect to each distribution of phantom dividend
equivalents by withholding a portion of that distribution equal to the amount of
the applicable Withholding Taxes, with the cash portion of the distribution to
be the first portion so withheld, or through such other tax withholding
arrangement as the Corporation deems appropriate.

 

(e)                                  Except as otherwise provided in Paragraph 5
or Paragraph 7(b), the settlement of all Restricted Stock Units which vest under
the Award shall be made solely in shares of Common Stock.  No fractional share
of Common Stock shall be issued pursuant to this Award, and any fractional share
resulting from any calculation made in accordance with the terms of this
Agreement shall be rounded down to the next whole share of Common Stock.

 

5

--------------------------------------------------------------------------------


 

8.                                      Compliance with Laws and Regulations. 
The issuance of shares of Common Stock pursuant to the Award shall be subject to
compliance by the Corporation and Participant with all applicable requirements
of law relating thereto and with all applicable regulations of the Stock
Exchange on which the Common Stock is listed for trading at the time of such
issuance.

 

9.                                      Notices.  Any notice required to be
given or delivered to the Corporation under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal corporate offices
and directed to the attention of Stock Plan Administrator.  Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the most current address then indicated for Participant on the
Corporation’s employee records or delivered electronically to Participant
through the Corporation’s electronic mail system.  All notices shall be deemed
effective upon personal delivery or delivery through the Corporation’s
electronic mail system or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

10.                               Successors and Assigns.  Except to the extent
otherwise provided in this Agreement, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and Participant, Participant’s assigns, the legal representatives,
heirs and legatees of Participant’s estate and any beneficiaries of the Award
designated by Participant.

 

11.                               Construction.  This Agreement and the Award
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in the Award.

 

12.                               Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of California without resort to that State’s conflict-of-laws rules.

 

13.                               Employment at Will.  Nothing in this Agreement
or in the Plan shall confer upon Participant any right to continue in Service
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Participant) or of Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s Service at any time for any reason,
with or without cause.

 

14.                               Code Section 409A.  (a) It is the intention of
the parties that the provisions of this Agreement comply with the requirements
of the short-term deferral exception of Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4).  Accordingly, to the extent there is any
ambiguity as to whether one or more provisions of this Agreement would otherwise
contravene the requirements or limitations of Code Section 409A applicable to
such short-term deferral exception, then those provisions shall be interpreted
and applied in a manner that does not result in a violation of the requirements
or limitations of Code Section 409A and the Treasury Regulations thereunder that
apply to such exception.

 

(b)  If and to the extent this Agreement may be deemed to create an arrangement
subject to the requirements of Code Section 409A, then the following provisions
shall apply:

 

·                                           No Shares or other amounts which
become issuable or distributable under this Agreement by reason of Participant’s
cessation of Service shall actually be issued or distributed to Participant
until the date of the Participant’s Separation from Service due to such
cessation of Service or as soon thereafter as administratively practicable, but
in no event later than the later of (i) the close of the

 

6

--------------------------------------------------------------------------------


 

calendar year in which such Separation from Service occurs or (ii) the fifteenth
day of the third calendar month following the date of such Separation from
Service.

 

·                             No Shares or other amounts which become issuable
or distributable under this Agreement by reason of Participant’s cessation of
Service shall actually be issued or distributed to Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
the Participant’s Separation from Service or (ii) the date of Participant’s
death, if Participant is deemed at the time of such Separation from Service to
be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Plan Administrator in
accordance with consistent and uniform standards applied to all other Code
Section 409A arrangements of the Corporation, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred Shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of Participant’s Separation from Service or, if earlier, the
first day of the month immediately following the date the Corporation receives
proof of Participant’s death.

 

·                             No amounts that vest and become payable under
Paragraph 5 of this Agreement by reason of a Change in Control shall be
distributed to the Participant at the time of such Change in Control, unless
that transaction also qualifies as a change in control event under Code
Section 409A and the Treasury Regulations thereunder.  In the absence of such a
qualifying change in control, the distribution shall not be made until the date
or dates on which those amounts are to be distributed pursuant to the Normal
Vesting Schedule or (to the extent applicable) the provisions of Paragraph
5(c) of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

UNITED ONLINE, INC.

 

 

 

By:

Francis Lobo

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

PARTICIPANT

 

 

 

Name: <Participant Name>

 

 

 

Signature: <Signed Electronically>

 

7

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

The following definitions shall be in effect under the Agreement:

 

A.                                    Agreement shall mean this Restricted Stock
Unit Issuance Agreement.

 

B.                                    Award shall mean the award of restricted
stock units made to the Participant pursuant to the terms of this Agreement.

 

C.                                    Award Date shall mean the date the
restricted stock units are awarded to Participant pursuant to the Agreement and
shall be the date indicated in Paragraph 1 of the Agreement.

 

D.                                    Board shall mean the Corporation’s Board
of Directors.

 

E.                                     Cause shall mean the Participant’s
commission of any act of fraud, embezzlement or dishonesty, any unauthorized use
or disclosure by Participant of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by Participant adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner.  The foregoing definition
shall not in any way preclude or restrict the right of the Corporation (or any
Parent or Subsidiary) to discharge or dismiss the Participant or any other
person in the Service of the Corporation (or any Parent or Subsidiary) for any
other acts or omissions, but such other acts or omissions shall not be deemed,
for purposes of this Agreement, to constitute grounds for a termination for
Cause.

 

F.                                      Change in Control shall have the meaning
set forth in the Plan.

 

G.                                    Code shall mean the Internal Revenue Code
of 1986, as amended.

 

H.                                   Common Stock shall mean shares of the
Corporation’s common stock.

 

I.                                        Corporation shall mean United
Online, Inc., a Delaware corporation, and any successor entity to all or
substantially all of the assets or voting stock of United Online, Inc. which
shall by appropriate action adopt the Plan.

 

J.                                        Disability shall mean the
Participant’s inability to engage in any substantial activity necessary to
perform his or her duties and responsibilities by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than twelve (12) months.

 

K.                                   Employee shall mean an individual who is in
the employ of the Corporation (or any Parent or Subsidiary), subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

 

L.                                     Fair Market Value per share of Common
Stock on any relevant date shall be the closing price per share of Common Stock
at the close of regular trading hours (i.e.,

 

A-1

--------------------------------------------------------------------------------


 

before after-hours trading begins) on the date in question on the Stock Exchange
serving as the primary market for the Common Stock, as such price is reported by
the National Association of Securities Dealers (if primarily traded on the
Nasdaq Global or Global Select Market) or as officially quoted in the composite
tape of transactions on any other Stock Exchange on which the Common Stock is
then primarily traded.  If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 

M.                                 Involuntary Termination shall mean the
termination of the Participant’s Service which occurs by reason of:

 

(i)                                     Participant’s involuntary dismissal or
discharge by the Corporation (or any Parent or Subsidiary) for reasons other
than Cause, or

 

(ii)                                  Participant’s resignation following (A) a
material reduction in the scope of the duties, responsibilities and authority of
his or her position with the Corporation (or any Parent or Subsidiary), it being
understood that a change in Participant’s title or Participant’s reporting
responsibilities or requirements shall not, in and of itself, be deemed a
material reduction, (B) a material reduction in Participant’s base salary, or
(C) a relocation of Participant’s place of employment by more than fifty (50)
miles; provided and only if such reduction or relocation is effected by the
Corporation (or any Parent or Subsidiary) without Participant’s consent. In no
event, however, shall Participant’s resignation for any of the foregoing reasons
constitute an Involuntary Termination unless each of the following requirements
is satisfied: (x) Participant provides written notice of the clause (A), (B) or
(C) event to the Corporation (or the Parent or Subsidiary employer) within
thirty (30) days after the occurrence of that event, (y) the Corporation (or the
Parent or Subsidiary employer) fails to take appropriate remedial action to
remedy such event within thirty (30) days after receipt of such notice and
(z) Participant resigns from his or her employment with the Corporation (or the
Parent or Subsidiary employer) within ninety (90) days following the initial
occurrence of the clause (A), (B) or (C) event.

 

N.                                    1934 Act shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

O.                                    Participant shall mean the person to whom
the Award is made pursuant to the Agreement.

 

P.                                      Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

Q.                                    Plan shall mean the Corporation’s 2010
Incentive Compensation Plan, as amended and restated from time to time.

 

R.                                    Plan Administrator shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

A-2

--------------------------------------------------------------------------------


 

S.                                      Separation from Service means the
Participant’s cessation of Employee status and shall be deemed to occur at such
time as the level of bona fide services the Participant is to render as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services the
Participant rendered as an Employee during the immediately preceding thirty-six
(36) months (or such shorter period of time in which the Participant has been in
Employee status). Any such determination, however, shall be made in accordance
with the applicable standards of the Treasury Regulations issued under Code
Section 409A.

 

T.                                     Service shall mean the Participant’s
performance of services for the Corporation (or any Parent or Subsidiary) in the
capacity of an Employee, a non-employee member of the board of directors or a
consultant or independent advisor. For purposes of this Agreement, Participant
shall be deemed to cease Service immediately upon the occurrence of the either
of the following events: (i) Participant no longer performs services in any of
the foregoing capacities for the Corporation (or any Parent or Subsidiary) or
(ii) the entity for which Participant performs such services ceases to remain a
Parent or Subsidiary of the Corporation, even though Participant may
subsequently continue to perform services for that entity. Except to the extent
otherwise required by law or expressly authorized by the Plan Administrator or
by the Corporation’s written policy on leaves of absence in effect at the time
of such leave, no Service credit shall be given for vesting purposes for any
period the Participant is on a leave of absence.

 

U.                                    Stock Exchange shall mean the American
Stock Exchange, the Nasdaq Global or Global Select Market or the New York Stock
Exchange.

 

V.                                    Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

W.                                 Withholding Taxes shall mean the federal,
state and local income taxes and the employee portion of the federal, state and
local employment taxes required to be withheld by the Corporation in connection
with the issuance of the shares of Common Stock which vest under the Award and
any phantom dividend equivalents distributed with respect to those shares, in
accordance with the terms of the Plan.

 

A-3

--------------------------------------------------------------------------------
